     Case 3:12-cr-00206-AWT Document 752 Filed 01/04/21 Page 1 of 5



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA         :
                                 :
     v.                          : Crim. No. 3:12CR206 (AWT)
                                 :
MUJAHID MUHAMMAD                 :




            ORDER DENYING MOTION FOR COMPASSIONATE RELEASE

     For the reasons set forth below, the defendant’s motions

for compassionate release (ECF Nos. 735 and 738) are hereby

DENIED.

     Defendant Mujahid Muhammad moves, pursuant to 18 U.S.C. §

3582 (c)(1)(A)(i), for an order reducing his sentence to time

served.   Muhammad contends that the court should grant him

compassionate release because he “suffers from a number of co-

morbid conditions which put him at enhanced risk of exposure to

COVID-19.    Mr. Muhamad suffers from:    obesity; hypertension;

diabetes and asthma.”    Def.’s Supp. Mem. (ECF No. 738-1) at 2.

     On December 23, 2014, the court sentenced the defendant to

a 10-year term of imprisonment followed by a five-year term of

supervised release.    This followed his plea of guilty to Count

One of an Indictment which charged the defendant with conspiracy

to possess with intent to distribute 280 grams or more of
     Case 3:12-cr-00206-AWT Document 752 Filed 01/04/21 Page 2 of 5



cocaine base in violation of Sections 841(a)(1),

841(b)(1)(A)(iii) and 846 of Title 21 of the United States Code.

     The Presentence Report calculated the defendant’s total

offense level to be 29 and his criminal history category to be

VI, so the Sentencing Guidelines included a range of 151 to 188

months of imprisonment.    At sentencing the court departed to

Criminal History Category V to give effect to the parties’ plea

agreement.    A total offense level of 29 and Criminal History

Category V corresponds to 140 to 175 months of imprisonment.

The defendant faced a mandatory minimum term of imprisonment for

10 years.    The court departed downward from the bottom of the

140 to 175-month range to the mandatory minimum based on a

combination of two reasons.    One, the court placed “a good deal

of weight” (Tr. (ECF No. 600) at 36, l. 11) on statements made

by the defendant concerning his intentions and his efforts

towards rehabilitation.    Two, the court placed weight on the

fact that the longest prior sentence that had been imposed upon

the defendant was a 42-month term of imprisonment and that it

was desirable that punishment be incremental.

     The court was most aware, on the one hand, of the need to

impose a sentence that constituted just punishment and reflected

the seriousness of the offense and, on the other hand, the

desirability of supporting the goal of rehabilitation.         The

court concluded that the most appropriate resolution of the

                                   2
      Case 3:12-cr-00206-AWT Document 752 Filed 01/04/21 Page 3 of 5



tension between these competing considerations was the mandatory

minimum sentence of 120 months.

     Section 3582(c)(1)(A) of Title 18, which governs

compassionate release, requires as an initial matter that:

     the defendant has fully exhausted all administrative rights
     to appeal a failure of the Bureau of Prisons to bring a motion
     on the defendant’s behalf or the lapse of 30 days from the
     receipt of such a request by the warden of the defendant’s
     facility, whichever is earlier . . . .

18 U.S.C. § 3582(c)(1)(A).     Assuming a defendant has exhausted

administrative remedies, a court may reduce a term of

imprisonment under Section 3582(c)(1)(A)(i) if, after

considering the factors set forth in 18 U.S.C. § 3553(a) to the

extent they are applicable, the court finds that “extraordinary

and compelling reasons warrant such a reduction” and “that such

a reduction is consistent with applicable policy statements

issued by the Sentencing Commission”.       18 U.S.C. §

3582(c)(1)(A)(i).    The policy statement in U.S.S.G. § 1B1.13 is

applicable to compassionate release.

     Here it is undisputed that the defendant has satisfied the

requirement with respect to exhaustion of administrative

remedies.   Nor is there any dispute as to whether the defendant

suffers from obesity, hypertension, diabetes and asthma.

However, the court concludes that in this case the applicable

Section 3553 factors counsel against reduction of the

defendant’s sentence, and in addition, a reduction of the

                                    3
     Case 3:12-cr-00206-AWT Document 752 Filed 01/04/21 Page 4 of 5



defendant’s sentence would not be consistent with U.S.S.G.

1B1.13 because the court cannot find that the defendant is not a

danger to the community.

     Although the longest term of imprisonment imposed upon the

defendant prior to the sentencing in this case had been 42

months, the defendant had eight criminal convictions prior to

his commission of the offense of conviction.       Six of those

offenses were drug offenses.     Also, the defendant was serving a

three-year term of probation when he committed the offense of

conviction, and there was a two-level increase in his Guidelines

calculation for possessing a firearm in connection with the

criminal activity.

     Moreover, a material consideration in the court’s decision

to depart downward in this case was statements by the defendant

indicating that he was serious about rehabilitation.

Unfortunately, the defendant’s disciplinary record while he has

been serving the sentence in this case is not consistent with

the court’s conclusion at sentencing.      The government’s

memorandum details six instances of problematic behavior by the

defendant, the latest of which occurred on January 7, 2020,

which “establish[] that his misbehavior remains an issue.”

Gov’t’s Opp. (ECF No. 740) at 9.

     In light of the foregoing the court reaches two

conclusions.   First, taking into account the applicable Section

                                   4
     Case 3:12-cr-00206-AWT Document 752 Filed 01/04/21 Page 5 of 5



3553(a) factors, especially the defendant’s history and

characteristics and his offense conduct, a sentence of less than

a 120-month term of imprisonment would not adequately serve the

need in the defendant’s case for the sentence to reflect the

seriousness of the offense and constitute just punishment.

Second, based on the defendant’s criminal history and

disciplinary record while in custody for the instant offense,

the court cannot conclude that the defendant is not a danger to

the community, so reducing the defendant’s sentence would not be

consistent with the policy statement in Guideline Section

1B1.13.

     It is so ordered.

     Signed this 4th day of January 2021 at Hartford,

Connecticut.



                                           /s/AWT         ___
                                      Alvin W. Thompson
                                 United States District Judge




                                   5
